Citation Nr: 1501110	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1988 to February 1996; the United States Army/Army National Guard from May 2002 to January 2003, and from January 2003 to November 2004; and the Air Force/Air National Guard from June 2006 to September 2006, from November 24, 2006 to November 28, 2006, from November 2006 to May 2007, and from July 2007 and March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) in Portland Oregon.  In June 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran, through his representative, has since submitted a June 2014 audiogram report from Basin Audiology.  That report was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as defined by VA regulation. 

2.  Tinnitus is reasonably shown to have had its origin during the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As will be discussed in further detail in the following decision, the Board is granting the Veteran's claim for service connection for tinnitus.  In light of this complete grant of this portion of the appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of this claim is necessary.

With regard to the hearing loss claim, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  He was notified via letter dated in February 2010 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements, testimony at a June 2014 Board hearing, and findings from a private audiological evaluation dated in June 2014.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

In addition, a relevant VA examination was obtained in March 2010.  The Veteran has challenged the adequacy of that VA examination on his belief that it was "not completely accurate" in that the audiologist had him "guess words/sounds" and then told the Veteran that he was " one step away from hearing aids."  However, the VA medical opinion obtained in this case is more than adequate, as the history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record and is supported by sufficient detail.  The Veteran underwent an audiometric testing, in accordance with 38 C.F.R. § 4.85, which showed no evidence of a current bilateral hearing loss for VA purposes.  Also as noted above the Veteran has submitted a private audiogram report dated in June 2014, which likewise does not reflect a hearing loss disability for VA purposes.  

So, given the thoroughness of the March 2010 VA audiology report, its consistency with other evidence of record, and the findings from the recent private audiometric testing in June 2014, the Board finds that the VA examination report is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  The Veteran's complaint does not provide a basis upon which to remand this claim for additional examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends are directly related to excessive noise exposure during service. 

The Board finds little controversy in this case as to whether he was exposed to noise trauma in service.  His DD 214s indicate that he served as both an infantryman and with security forces, military occupational specialties (MOS) identified as ones with a high or moderate probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  In addition, his service treatment records include an in-service reference audiogram as well as multiple in-service hearing conservation data sheets and reports of audiometric examinations of his hearing acuity presumably conducted as a result of his duty in hazardous noise areas.  Thus, the Veteran's report of military noise exposure is credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2002).  


I.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Although the Veteran's service treatment records include several in-service audiograms, the hearing thresholds in these reports do not meet the criteria for disability under VA regulations.  Specifically, a November 2005 reference audiogram, conducted prior to his initial duty in hazardous noise areas, revealed puretone thresholds in the left ear of 5, 5, 0, 10, 0 and 20 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz) respectively, and for the right ear at the same frequencies were 15, 5, 0, 0, 10, and 20 decibels.  Subsequently dated audiometric testing results likewise do not reflect hearing thresholds that meet the criteria for disability under VA regulations.  See Hearing Conservation Data from October 2006 and June 2007.  A post-deployment health reassessment report from July 2008, shows that the Veteran denied developing any pertinent symptoms during his deployment, including trouble hearing or problems with ringing in the ears. 

The most recent hearing conservation data sheet dated in October 2008 shows pure tone thresholds in the left ear of 0, 5, 0, 10, 0 and 25 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and for the right ear at the same frequencies were 0, 5, 0, 10, 0, and 20 decibels.  The examiner noted there were no significant threshold shifts in either ear.  The Board notes that these results are largely consistent with the hearing thresholds shown in the Veteran's 2005 reference audiogram.  

There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014).  In fact, there are no pertinent clinical records associated with the claims file until a March 2010 VA audio examination.  Audiometric examination of the Veteran's hearing acuity showed pure tone thresholds in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 20, 25, 20, 30, and 25 decibels, respectively, and for the left ear at the same frequencies were 20, 20, 25, 20, and 20 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These test results indicate clinically normal hearing in both ears.  While the elevated thresholds at 1,000 3,000, and 4,000 Hz in the right ear were beyond the range of normal hearing, these shifts are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

At that time the audiologist noted the Veteran's auditory responses were inconsistent and speech reception thresholds did not agree with pure-tone averages suggesting some evidence of malingering.  The audiologist concluded that speech reception thresholds indicated normal hearing in some portion of the speech frequencies and speech recognition ability was excellent for both ears.  The clinical impression was hearing within normal limits for both ears.  

Since then the Veteran has submitted a private audiological evaluation from June 2014.  Although the report does not reflect that the Maryland CNC test was utilized to obtain the speech recognition scores, the evaluation contains the results of an audiogram provided in graph form, so the Board has provided the numeric equivalents.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Pure tone thresholds in the right ear were 5, 10, 5, 10, and 10 decibels, respectively, and for the left ear at the same frequencies were 5, 5, 5, 10, and 10 decibels.  The audiologist determined that the Veteran's hearing levels were at normal to near normal levels bilaterally.  The Board notes that these recent numerical values for pure tone results show no significant threshold shift when comparing the current hearing thresholds to thresholds present in the Veteran's previous VA evaluation in 2010.  In fact the results suggest some improvement in auditory thresholds between 2010 and 2014.  

In this case, there are no audiology tests that establish hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). 

Therefore the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

The Veteran is competent to report the current sensation of decreased hearing acuity, as that comes to him through his senses.  However, he is not competent to diagnosis hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specific audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  Although service connection for hearing loss is not warranted at this time, the Board would advise the Veteran that he is welcome to reopen this claim in the future upon a showing of the requisite hearing loss.

II.  Tinnitus

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

With regard to the Veteran's assertions, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has problems with ringing in his ears since service.  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions. 

Also, as discussed above, the Board finds the Veteran's report of military noise exposure is competent and credible, so the question remains as to whether his tinnitus is associated with his now conceded in-service noise exposure. 

Service treatment records are entirely negative for complaints or findings of tinnitus at any time during service or at the time of discharge.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until a March 2010 VA examination report, two years later.  The audiologist concluded that there was no evidence to support a claim of tinnitus.  She noted that the Veteran stated the tinnitus started in 2003 or 2004, but that a November 2005 hearing conservation checklist shows the Veteran denied ringing in the ears.  Based on service treatment records the audiologist believed the Veteran's tinnitus was not caused by noise exposure in the service.  

However weighing in favor of the claim is a private audiological evaluation dated in June 2014, in which the examiner concluded the Veteran had some reduced high frequency hair cell response bilaterally that was consistent with the reported tinnitus.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that while the supporting private medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise and there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).   The Board further notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, a lay person is competent to provide an opinion on tinnitus.  Thus, the Board has considered the Veteran's assertion that the tinnitus was incurred while in service and finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible.  Finally, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  

Therefore, resolving all reasonable doubt in his favor, there is sufficient evidence showing that the Veteran has tinnitus related to military noise exposure.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the criteria for service connection for tinnitus have been met and the claim is granted.






ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted. 


____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


